Citation Nr: 1127539	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss effective from January 17, 2007.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active service from September 1961 to September 1993.

This matter initially came to the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied a compensable evaluation for the Veteran's service-connected bilateral hearing loss.

In February 2009, the Board remanded the Veteran's case to the RO for further evidentiary development.  Thereafter, in a January 2011 rating decision, the RO awarded a 10 percent rating for the Veteran's service-connected bilateral hearing loss, effective from January 17, 2007.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA outpatient clinic audiological examination on September 1, 2006 showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 53 decibels in the Veteran's service-connected left ear, with speech recognition of 84 percent, corresponding to Level II hearing.  Pure tone thresholds averaged 59 decibels in his service-connected right ear, with speech recognition of 72 percent, corresponding to Level V hearing.

2.  Private audiological examination on January 17, 2007 showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 60 decibels in the Veteran's service-connected left ear, with speech recognition of 92 percent, corresponding to Level II hearing.  Pure tone thresholds averaged 68 decibels in his service-connected right ear, with speech recognition of 84 percent, corresponding to Level V hearing.

3.  VA audiological examination in April 2007 showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 59 decibels in the Veteran's service-connected left ear, with speech recognition of 92 percent, corresponding to Level II hearing.  Pure tone thresholds averaged 63 decibels in his service-connected right ear, with speech recognition of 82 percent, corresponding to Level IV hearing.

4.  VA audiological examination in December 2010 showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 66 decibels in the Veteran's service-connected left ear, with speech recognition of 96 percent, corresponding to Level II hearing.  Pure tone thresholds averaged 76 decibels in his service-connected right ear, with speech recognition of 80 percent, corresponding to Level VI hearing.


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating, but no higher, for bilateral hearing loss are met from September 1, 2006, but not earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In March 2007, May 2008, and March 2009 letters, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2007 and May 2008 letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was more severe than was represented by the currently assigned disability rating would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

As noted above, in February 2009, the Board remanded the Veteran's case to the RO for further development that included scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA audiological examination in December 2010, the report of which is of record.

The Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Here, the VA examiner in April 2007 did not specifically address the functional effects caused by the Veteran's bilateral hearing loss, but the Board finds that the Veteran is not prejudiced by the examination results.  This is so, because the VA examiner in December 2010 specifically stated that the Veteran's hearing loss had no effect on his occupation or daily activities.

Moreover, in this regard, the Board notes that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[ - ]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

While the April 2007 VA examiner failed to address the functional effects of the Veteran's hearing loss, other evidence of record, including the Veteran's testimony during his August 2008 Board hearing, addressed the matter.  Therefore, while the April 2007 VA examination is defective under Martinak, the December 2010 VA examination is not, and the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The record reflects that, in a September 2000 rating decision, the RO granted service connection for bilateral hearing loss and awarded a noncompensable disability evaluation.  

On January 24, 2007, the RO received the Veteran's current claim for a compensable rating for his service-connected bilateral hearing loss.

According to the relevant evidence of record, on VA outpatient clinic audiological evaluation on September 1, 2006, pure tone thresholds, in decibels, were reported as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
55
65
70
LEFT

30
65
55
60

The Veteran averaged a 59 decibel (dB) loss for the right ear and a 53 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  His speech recognition score on the Maryland CNC Word List was 72 percent in the right ear and 84 percent in the left ear.  This equates to a Level II hearing loss in the service-connected left ear and Level V in the service-connected right ear.  38 C.F.R. §§ 4.85, 4.86(a).  

On private audiological evaluation on January 17, 2007, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
60
70
85
LEFT

40
70
65
65

The Veteran averaged a 68 dB loss for the right ear and a 60 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score was 84 percent in the right ear and 92 percent in the left ear.  This equates to a Level II hearing loss in the service-connected left ear and Level V in the service-connected right ear.  38 C.F.R. §§ 4.85, 4.86(a).  

On VA audiological evaluation in April 2007, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
60
70
75
LEFT

35
70
65
65

The Veteran averaged a 63 dB loss for the right ear and a 59 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 82 percent in the right ear and 92 percent in the left ear.  This equates to a Level II hearing loss in the service-connected left ear and Level IV in the service-connected right ear.  38 C.F.R. §§ 4.85, 4.86(a).  

On VA audiological evaluation in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
65
85
100
LEFT

45
70
75
75

The Veteran averaged a 76 dB loss for the right ear and a 66 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 80 percent in the right ear and 96 percent in the left ear.  This equates to a Level II hearing loss in the service-connected left ear and a Level VI in the service-connected right ear.  38 C.F.R. §§ 4.85, 4.86(a).  The VA examiner commented that the Veteran's service-connected bilateral hearing loss had no effect on his occupation or daily activities.

The present appeal involves the Veteran's claim that the severity of his service-connected bilateral hearing loss warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has duly noted the Veteran's written statements and oral testimony regarding the effect that his service-connected bilateral hearing loss has had on his life.  In evaluating service-connected hearing impairment, however, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for evaluating audiological disabilities are found at 38 C.F.R. §§ 4.85-4.87.  The Board observes that certain "unusual patterns of hearing impairment", may be evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of hearing impairment" involves cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz.) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz. and 70 decibels or more at 2000 Hz.  The evidence of record indicates that the Veteran's bilateral (right ear) hearing loss pattern fits the requirements of an unusual pattern of hearing impairment as reflected in the January 2007 private and December 2010 VA audiologic tests results.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies at 1000, 2000, 3000, and 4000 Hertz per second.  The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86(a), 4.87, Diagnostic Code 6100.  A level of auditory acuity is determined for each ear, and those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85.

In reaching this determination, the Board observes that current regulations yield the assignment of a 10 percent disability rating for the service-connected bilateral hearing loss, by means of the application of the Rating Schedule to the numeric designations assigned after audiometric evaluation.  Id.

The results of the September 1, 2006 VA outpatient clinic evaluation revealed a Level V hearing loss in the right ear and a Level II hearing loss in the left ear, corresponding to the currently assigned 10 percent rating.  

The results of the January 17, 2007 private audiological examination revealed a Level V hearing loss in the right ear and a Level II hearing loss in the left ear, corresponding to the currently assigned 10 percent disability rating.

The results of the April 2007 VA examination revealed a Level IV hearing loss in the right ear and a Level II hearing loss in the left ear, corresponding to a noncompensable disability evaluation.

The results of the December 2010 VA examination revealed a Level II hearing loss in the left ear and a Level VI hearing loss in the right ear, commensurate with the assigned 10 percent rating.  These findings correspond to no more that the 10 percent disability evaluation that is currently assigned.  There is no evidence that the April 2007 or December 2010 examinations conducted by VA are inadequate for rating purposes.  In fact, the Veteran has argued as to his difficulty hearing general situations, not to the adequacy of the VA examinations.

The Board carefully considered the Veteran's contentions in this matter.  The Rating Schedule provides the criteria for rating the disabilities and assigning compensation benefits.  Again, the criteria encompass what is termed the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Here, the objective evidence is at the crux of the matter, and it provides no appropriate basis for granting increased compensation for the level of bilateral hearing loss currently demonstrated.

However, giving the Veteran the benefit of the doubt, and in view of the Court's holding in Hart, the record demonstrates that an increase in his service-connected bilateral hearing loss disability was factually ascertainable on VA outpatient clinic audiological evaluation on September 1, 2006, when Level II hearing loss was reported in his service-connected left ear and Level V hearing loss was reported in his service-connected right ear.  See e.g., 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also September 4, 2007 Statement of the Case at page 12.  Such findings are commensurate with a 10 percent disability rating. 

The Board has also considered whether the Veteran's bilateral hearing loss disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Accordingly, resolving reasonable doubt in the Veteran's favor, a 10 percent rating, but no higher for bilateral hearing loss is granted from September 1, 2006, but no earlier.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b).


ORDER

Subject to the provisions governing the award of monetary benefits, a 10 percent rating, but no higher, for bilateral hearing loss is granted from September 1, 2006s.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


